Case 1:15-cv-00279-DDD-KLM Document 443 Filed 06/16/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 15-cv-00279-DDD-KLM

   SEIFULLAH CHAPMAN,

           Plaintiff,

   v.

   GEORGE SANTINI, MD, individually,
   ANTHONY OSAGIE, PA, individually, and
   RONALD CAMACHO, PA, individually,

           Defendants.


        UNOPPOSED MOTION FOR A 10-DAY EXTENSION OF BRIEFING DEADLINES


           Defendants respectfully request that the Court extend the deadlines for all parties,

   including Plaintiff, (a) to file simultaneous briefs and responses on the scope of the claims to be

   tried on remand and (b) to file motions under Fed. R. Evid. 702. The opening briefs for both

   matters currently are due June 30, 2020, with responses due July 21, 2020. See ECF No. 439.

   Defendants request a 10-day extension of both deadlines, making the opening briefs and motions

   due July 10, 2010, and the responses due July 31, 2020. Undersigned counsel has consulted

   with counsel for Plaintiff, who represented that Plaintiff does not oppose a 10-day extension of

   these deadlines for all parties.

           There is good cause for the Court to grant this extension. Assistant United States

   Attorney Kyle Brenton and undersigned counsel have assumed primary responsibility for

   litigating this case and preparing it for trial. One of Mr. Brenton’s immediate family members
Case 1:15-cv-00279-DDD-KLM Document 443 Filed 06/16/20 USDC Colorado Page 2 of 3




   very recently and unexpectedly passed away. Mr. Brenton must be away from work in the short

   term and his work schedule will be impacted for several weeks.

          Mr. Brenton had assumed primary responsibility for the scope-of-claims briefing, with

   undersigned counsel assigned to prepare Defendants’ Rule 702 motion. Mr. Brenton had begun

   work on his portion of the briefing and strongly desires to complete it. The short extension

   requested here will allow him to do that. No party will be prejudiced by this short delay, and

   Plaintiff does not oppose it.

          Neither party has requested an extension of these deadlines. See D.C.COLO.LCivR

   6.1(b). Pursuant to D.C.COLO.LCivR 6.1(c), undersigned counsel certifies that this motion will

   be served on Plaintiff by means of the Court’s Electronic Case Filing system and on a BOP

   representative for Defendants.

          For these reasons, Defendants respectfully request that the Court extend the deadlines for

   all parties as follows: (a) to and including July 10, 2010, to file simultaneous opening briefs on

   the scope-of-claims issue and to file Rule 702 motions, and (b) to and including July 31, 2020, to

   file responses to the same.

   Respectfully submitted on June 16, 2020.

                                                         JASON R. DUNN
                                                         United States Attorney

                                                         s/ Susan Prose
                                                         Susan Prose
                                                         Assistant United States Attorney
                                                         1801 California Street, Suite 1600
                                                         Denver, Colorado 80202
                                                         Telephone: (303) 454-0100
                                                         Fax: (303) 454-0407
                                                         susan.prose@usdoj.gov

                                                         Attorneys for Defendants
Case 1:15-cv-00279-DDD-KLM Document 443 Filed 06/16/20 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE (CM/ECF)

          I hereby certify that on June 16, 2020, I electronically filed the foregoing with the Clerk
   of Court using the ECF system which will send notification of such filing to the following e-mail
   addresses:

   ngodfrey@law.du.edu

   lrovner@law.du.edu

   djefferis@law.du.edu


                                                               s/ Susan Prose
                                                               United States Attorney’s Office
